Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Allowability of claims 1, 3-13 is indicated because the closest prior art of record (McKibben) fails to disclose, teach, or suggest a rotary drive shaft and a fluid inlet housing. Secondary reference Falster-Hansen teaches a rotary drive shaft extending inside a fluid inlet pipe, but fails to teach or suggest the rotary drive shaft extending through both a hole in a wall at a second end of a fluid duct and through an interior of a fluid inlet housing. Additional secondary reference Hummer teaches a fluid inlet housing and a rotary drive shaft passing through a fluid inlet pip and fluid inlet housing, but fails to disclose a fluid duct through which the shaft extends. Nor would it have been obvious to combine the references of McKibben, Falster-Hansen, and Hummer to arrive at the claimed invention, because it is not clear why both an inlet housing and a fluid duct housing would be used in any of the above inventions, as McKibben lacks a rotary drive shaft or fluid inlet housing, and the inventions of the secondary references are directed to one-way fluid flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761